ORIGHNAI.

am the (ﬂatten étateg Qtnurt of erheral @Iaims

FILED

(Filed: November 3, 2014)
NW ' 3 2014

WALTER DORSETT HEADEN, U3 GOURT OF
FEDERAL CLAIMS

**********************

Plaintiﬁ’,
V.
THE UNITED STATES OF AMERICA,

Defendant.

**********************

ORDER

 

Plaintiff ﬁled a complaint in this court on July 29, 2014, seeking
$21,000,000 as a tax refund and $10,000 for breach of contract. Defendant’s
answer was due on September 29, 2014. Plaintiff also ﬁled a motion to
proceed in forma pauperz‘s.1 Defendant has not, as of this date, ﬁled an answer
or otherwise responded to the complaint. Despite that failing, it is clear on the
face of the complaint that we must dismiss it.

Although plaintiff has identiﬁed several general areas of our
jurisdiction— contract and tax—his complaint is nearly completely devoid of any
factual allegations. It merely states that he has a contract with the United
States and that he is making a tax claim pursuant to rule 9(a) of this court’s

1 Despite the lack of substance in the complaint, owing to his pro se status, we
grant the motion to waive fees. Plaintiff is incarcerated in North Carolina and
has shown, by attaching his prison account statement for the past six months,
his impoverished estate. We caution, however, that repeated frivolous ﬁlings
will subject plaintiff to the loss of his ability to seek a waiver of fees in the
future. See 28 U.S.C. § 1915(g) (2014).

l

rules (“RCFC”). The complaint also asks for “notiﬁcation to the Solicitor
General of the discharge of case no. 08CRSlO6213—lb: State of North
Carolina V. Walter Headen III.” Comp. 2. As best we can tell, plaintiff
believes that the United States agreed to issue him a tax refund as a credit for
the ﬁnes levied against him in a criminal case in North Carolina. Plaintiff
attached a variety of nonsensical, self-authored documents which purport to
show some sort of surety interest held by plaintiff in a United States bond.

The Tucker Act provides that this court has jurisdiction over claims
against the United States founded upon the “Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express
or implied contract with the United States, or for liquidated or unliquidated
damages in cases not sounding in tort.” 28 U.S.C. § 1491(a) (2014). Although
plaintiff states generally that he has a contract with the government and that
he is owed a tax refund, he has not alleged what contract was breached by the
government or why he is owed a tax refund. The refund claim sent to the IRS,
and attached to plaintiff’s complaint, contains nothing but meaningless
verbiage regarding Mr. Headen as “secured party creditor” of himself and
other language associated with the discredited theories of the “sovereign
citizen movement.” See generally Gravatt v. United States, 100 Fed. C1. 279,
282 (Fed. C1. 2011).

It is sufﬁcient to say that plaintiff has not identiﬁed a money—mandating
source of law upon which his case is based. Accordingly, pursuant to RCFC
l2(h)(3), we must dismiss the complaint for lack of j urisdiction. Additionally,
for good cause shown, plaintiffs motion to proceed in forma pauperis is
granted. The clerk’s ofﬁce is directed to dismiss the complaint and enter
judgment accordingly.